Citation Nr: 1600871	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  09-18 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for right knee limitation of motion, as in effect prior to November 17, 2011.

2.  Entitlement to a rating higher than 20 percent for right knee instability, as in effect prior to November 17, 2011.

3.  Entitlement to a higher rating for a right knee arthroplasty, evaluated as 100 percent disabling from November 17, 2011 to December 31, 2012, as 30 percent disabling from January 1, 2013 to April 3, 2013, and as 60 percent disabling thereafter.  

4.  Entitlement to a higher rating for gastroesophageal reflux disease (GERD), also referred to as gastritis, evaluated as noncompensably disabling prior to August 14, 2014, and as 10 percent disabling thereafter.    

5.  Entitlement to service connection for carpal tunnel syndrome of the left wrist.

6.  Entitlement to service connection for carpal tunnel syndrome of the right wrist.  

7.  Entitlement to service connection for a bladder disorder, to include as a manifestation of an undiagnosed illness.

8.  Entitlement to service connection for a kidney disorder, to include as a manifestation of an undiagnosed illness.    


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on a period of active duty for training (ACDUTRA) from April to July 1985 and on active duty from March 1986 to February 2006.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in August 2007 by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

As service connection was granted for posttraumatic stress disorder, obstructive sleep apnea, a chronic pain syndrome, and bilateral shoulder disorders during the pendency of this appeal, the Veteran's related appeals have been extinguished.  

In a January 2013 rating decision, the RO granted service connection for a right total knee replacement, thereby subsuming and replacing the Veteran's prior ratings for right knee instability and limitation of motion with a new rating for right knee arthroplasty.  In a February 2014 rating decision, the RO increased the Veteran's post-convalescence rating for his right knee replacement from 30 percent disabling to 60 percent disabling, effective from April 4, 2013.  The Veteran's right knee disability increased rating claim on appeal has been rephrased, as captioned above, to reflect this rating history.  

In an April 2015 rating decision, the RO increased the Veteran's rating for his gastritis from noncompensably disabling to 10 percent disabling, effective from August 14, 2014.  

The Board notes that while the Veteran's representative's May 2015 VA Form 646 (statement of accredited representative in appealed case) lists a claim for an increased rating for chronic obstructive pulmonary disease (COPD) as in appellate status, the Veteran did not perfect his appeal of this claim, nor do any VA communications, including the certification of appeal, indicate that this claim is in appellate status.  Accordingly, the Board does not have jurisdiction over this increased rating claim.  Cf. Percy v. Shinseki, 23 Vet. App. 37 (2009).

With the exception of the service connection claims for carpal tunnel syndrome of the left and right wrists, all remaining claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDING OF FACT

The Veteran's bilateral carpal tunnel syndrome had its onset in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for carpal tunnel syndrome of the left wrist have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for carpal tunnel syndrome of the right wrist have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran is seeking service connection for bilateral carpal tunnel syndrome, which he asserts he developed during service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Veteran served on active duty for approximately 20 years and received his honorable discharge from service in February 2006.  Shortly after service, in May 2006, he underwent a work up for long-standing paresthesia of his hands, and based on a nerve conduction study performed at this time, the Veteran was diagnosed with bilateral, grade II, carpal tunnel syndrome.  It was noted that he had a history of a prolonged use of hand power tools.

Based on this diagnosis of a bilateral carpal tunnel syndrome within months after the Veteran's discharge from a lengthy period of service, and that the disability was considered long-standing, it appears that the carpal tunnel syndrome began in service rather than in the short period after service.  Particularly so since the Veteran's military occupational specialty was vehicle maintenance supervisor, which may have entailed hand power tool use for many years.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that his bilateral carpal tunnel syndrome had its onset in service.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Accordingly, service connection is warranted for left and right carpal tunnel syndrome.


ORDER

Service connection for carpal tunnel syndrome of the left wrist is granted.  

Service connection for carpal tunnel syndrome of the right wrist is granted.  


REMAND

With regard to the Veteran's service connection claims for kidney and bladder disorders, the RO denied the claims based on the lack of diagnoses related to these disabilities.  However, as the Veteran served in the Persian Gulf, development must be undertaken to determine whether these claimed disabilities are manifestations of an undiagnosed illness, and the Veteran must be provided with notice of the related service connection provisions.  

With regard to the Veteran's right knee disability increased rating claim, the record reflects that the Veteran was awarded disability benefits from the Social Security Administration (SSA) in January 2013, based on the agency's determination that the Veteran's numerous physical disabilities, including his right knee disability, render him unemployable.  However, while the decision granting disability benefits is of record, the medical evidence relied upon when making this determination is not, and these outstanding, relevant federal records must be obtained.  

Moreover, during his 2014 VA knee examination, the Veteran reported receiving private pain management treatment for his right knee disability, and these records are not currently associated with the claims file.  Accordingly, efforts to obtain these relevant, private records must be made.  

With regard to the Veteran's GERD increased rating claim, the Veteran's VA treatment is not of record, although the record does include VA "problem lists" listing the Veteran's medical problems, including GERD, thereby indicating that the Veteran has indeed received related VA treatment.  These outstanding records must therefore be obtained.  

Accordingly, these issues are REMANDED for the following actions:

1.  Provide the Veteran appropriate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes the criteria required for a claim asserted based on Persian Gulf War service under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

2.  Obtain the Veteran's VA treatment records created since his discharge from service, in February 2006.   

3.  Obtain the medical records relied upon by the Social Security Administration when rendering its disability determination in January 2013.

4.  Request that the Veteran complete and return release forms to allow VA to obtain his private pain management treatment records from Dr. Serrato, as well as any other records relevant to his claims.  Make at least two records requests to all private providers identified by the Veteran.  

5.  Then, conduct any development triggered by these new records, to include providing the Veteran with new VA examinations if the newly obtained records indicate a worsening in the Veteran's right knee disability or GERD. 

6.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed disabilities manifested by kidney and bladder impairments.  The electronic claims file must be provided to the examiner for review.

After conducting all indicated clinical examinations, the examiner must state the Veteran's reported kidney and bladder impairments can be (i) attributed to known clinical diagnoses, or whether they are (ii) undiagnosed illnesses or (iii) medically unexplained chronic multisymptom illnesses.

If these complaints are related to known clinical diagnoses, the examiner is asked to opine whether it is at least as likely as not (50 percent or greater) that this diagnosed disorder(s) are directly related to service.  

A complete rationale must be provided for all requested opinions.  

7.  Finally, readjudicate the Veteran's claims seeking increased ratings for his right knee disability and GERD and service connection for kidney and bladder disorders.  If the full benefit sought with regard to any claim remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


